NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                           901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                           CORPUS CHRISTI, TEXAS 78401
                                                                           361-888-0416 (TEL)
JUSTICES
                                                                           361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                           HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                           ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
                                                                           956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas              956-318-2403 (FAX)



                                            May 22, 2014

      Mr. Jose Rodrigo Guzman                      Mr. Mark Skurka
      TDCJ #01829088                               District Attorney
      12071 FM 3522                                901 Leopard Street, Room 205
      Abilene, TX 79601                            Corpus Christi, TX 78401

      Mr. Rick Holstein
      Attorney at Law
      810 North Upper Broadway
      Corpus Christi, TX 78401

      Re:       Cause No. 13-13-00173-CR
      Tr.Ct.No. 12-CR-2912-A
      Style:    JOSE RODRIGO A/K/A RODRIGO JOSE A/K/A JOSE RODRIGO GUZMAN
                v. THE STATE OF TEXAS


              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: State Prosecuting Attorney
           28th District Court
           Hon. Patsy Perez, Nueces County District Clerk
           Hon. J. Rolando Olvera, Presiding Judge, Fifth Administrative Judicial Region